
	
		I
		112th CONGRESS
		2d Session
		H. R. 5360
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Dold (for himself
			 and Mr. Young of Indiana) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To exend the temporarily suspension of the duty on
		  powdered ion exchange resin comprised of a copolymer of styrene, cross linked
		  with divinyl-benzene.
	
	
		1.Powdered ion exchange resin
			 comprised of a copolymer of styrene, cross linked with divinyl-benzene
			(a)In
			 generalHeading 9902.02.34 of
			 the Harmonized Tariff Schedule of the United States (relating to powdered ion
			 exchange resin comprised of a copolymer of styrene, cross linked with
			 divinyl-benzene) is amended by striking the date in the effective period column
			 and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
